Title: To James Madison from Wilson Cary Nicholas, 14 September 1804 (Abstract)
From: Nicholas, Wilson Cary
To: Madison, James


14 September 1804, Warren. “It gives me great pleasure to hear that you and Mrs. Madison, are to be in our neighbourhood; Mrs Nicholas and myself woud have met you at Col. Coles this day, but for an indisposition that I have had for some days, and from which I have not sufficiently recovered to venture out. We promise ourselves the pleasure of seeing you and Mrs. Madison at Warren, and that you will give to us, as great a portion of the time that you have devoted to your friends in Albemarle as you can. Be pleased to inform me by my nephew when I may expect you.”
